Citation Nr: 0704210	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for sleep apnea, including 
as secondary to prostate cancer, chronic obstructive 
pulmonary disease (COPD), low back strain, and right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
November 1967 to June 1988.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

Sleep apnea was not manifested in service and there is no 
competent (medical) evidence that the veteran's current sleep 
apnea is related to service or was caused or aggravated by 
his service-connected prostate cancer, COPD, low back strain, 
and right shoulder disorder.  


CONCLUSION OF LAW

Service connection is not warranted for the veteran's sleep 
apnea. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An April 2004 letter 
(prior to the rating appealed), the September 2004 rating 
decision, an April 2005 statement of the case (SOC), and a 
June 2005 supplemental SOC explained what the evidence needed 
to show to substantiate the claim.  The April 2004 letter 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The April 2004 letter advised the veteran to 
submit "any evidence in [his ] possession that pertains to 
[his] claim."  

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  In July 2005, the veteran 
indicated that he no additional evidence to submit and 
requested expedited submission of his appeal to the Board.  

All pertinent (identified) records available have been 
secured.  The veteran has been provided VA examinations.  He 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

II.  Factual Background

Service medical records were negative for any complaints, 
treatment, or diagnosis of sleep apnea.

Post service medical records include February 2001 to 
February 2004 El Paso VA outpatient treatment records.  Such 
records included a diagnosis of severe obstructive sleep 
apnea in September 2003.  A September 2003 pulmonary function 
test (PFT) revealed that the veteran had minimal obstructive 
airway disease with a moderate diffusion defect.  A February 
2004 record showed that he was being treated with a CPAP 
machine.  An August 2004 PFT also revealed minimal 
obstructive airway disease with mild diffusion defect.  

On July 2004 VA examination, it was noted that the c-file had 
been reviewed.  The veteran indicated that he was first 
diagnosed with sleep apnea in September 2003.  He indicated 
that he has daytime hypersomnolence and denied hemoptysis.  
The results of the September 2003 sleep study showed that he 
had a sleep deficiency of 65%; sleep efficiency was below the 
normal limits.  He was recommended the use of a CPAP machine 
(since November 2003).  The diagnosis was sleep apnea, found, 
but not secondary to COPD and prostate cancer.  The examiner 
opined that "sleep apnea is less likely than not or caused 
by the stress of having prostate cancer and COPD."  The 
examiner noted that it has been alleged that the incidence of 
sleep apnea in COPD patients were very high but recent 
studies suggest this association to be artificial and merely 
speculative.  Thus, associating sleep apnea and COPD is not 
based on sound medical evidence, and neither is sleep apnea 
and prostate cancer.  

A June 2005 addendum to the prior VA examination indicated 
that the c-file was reviewed again.  The examiner opined that 
"sleep apnea is less likely than not secondary to low back 
strain or recurrent dislocation of the right shoulder with 
degenerative joint disease."  He also indicated that low 
back strain or right shoulder dislocation would not aggravate 
the veteran's sleep apnea.  The examiner indicated that 
current literatures do not support and association of sleep 
apnea to low back strain or right shoulder dislocation.  He 
also noted that sleep apnea was a condition where episodes of 
apnea occur during sleep as a result of airway obstruction at 
the level of the pharynx.  There was a preponderance of 
evidence that indicated that the pharynx was abnormal in size 
and/or collapsibility in patients with obstructive apnea.  
The site of the upper airway obstruction may be anywhere from 
the nose to the nasopharynx at the level of the soft palate.  
The conditions, such as low back strain and dislocation of 
the right shoulder, may cause sleep deprivation, but would 
not cause aggravation of sleep apnea since they are two 
separate entities.  

III.  Criteria and Analysis

Generally, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131.  Service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability. Id; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

It is neither claimed, nor shown, that sleep apnea was 
manifested in service, and there is no competent evidence 
relating the veteran's current sleep apnea to service.  
Consequently, service connection for such disability based on 
incurrence or aggravation in service is not warranted.

The veteran's claim for service connection for sleep apnea is 
premised on a theory that the sleep apnea is secondary to 
(caused or aggravated by) his service-connected prostate 
cancer, COPD, low back strain, and right shoulder disorder.  
He has not submitted or identified any competent (medical) 
evidence which supports his theory of entitlement.

VA arranged for an examination of the veteran to, in part, 
ascertain whether the sleep apnea was related to the service-
connected prostate cancer, COPD, low back strain, and right 
shoulder disorder.  On July 2004 VA examination and the June 
2005 addendum, the examiner essentially indicated that the 
veteran's sleep apnea was not related to his service-
connected prostate cancer, COPD, low back strain, or right 
shoulder disorder.  The examiner reasoned that associating 
sleep apnea to COPD and prostate cancer was not based on 
sound medical evidence.  The examiner also indicated that the 
low back strain and dislocated right shoulder may cause sleep 
deprivation, but would not necessarily cause aggravation of 
sleep apnea since they were two separate clinical entities.  

There is absolutely no competent evidence (medical opinion) 
that the prostate cancer, COPD, low back strain, and right 
shoulder disorder have caused or aggravated the sleep apnea. 
See Allen, supra.

The veteran's own opinion regarding a relationship between 
his sleep apnea and prostate cancer, COPD, low back strain, 
and right shoulder disorder is not competent evidence, as he 
is a layperson.  See Espiritu, supra.  There is a 
preponderance of the evidence against the veteran's claim, 
and service connection for sleep apnea (including as 
secondary to prostate cancer, COPD, low back strain, and 
right shoulder disorder) must be denied.


ORDER

Service connection sleep apnea, including as secondary to 
service-connected prostate cancer, COPD, low back strain, and 
right shoulder disorder is denied.



____________________________________________
V. L.  JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


